DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 March 2021 is being considered by the examiner.
Drawings
The drawings submitted 03 October 2018 are approved.  
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art of record, taken either alone or in combination, fails to disclose or render obvious an opening sealing structure, the opening sealing structure comprising, among other essential elements/features/steps, wherein the elastic portion is provided at a certain distance from the cap holding portion so as to draw an arc along the periphery of the cap holding portion, a base end of the elastic portion is integrated with the cap holding portion and a tip end of the elastic portion is a free end, and the protrusion is provided the tip end of the elastic portion, in combination with the rest of the limitations of the above claim(s).  
	Regarding claim 4, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a sample vaporization unit, the sample vaporization unit comprising, among other essential elements/features/steps, wherein the elastic portion is provided at a certain distance from the cap holding portion so as to draw an arc along the periphery of the cap holding portion, a base end of the elastic portion is integrated with the cap holding portion and a tip end of the elastic portion is a free .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent No. 6,095,572, fig 17 shows an upper protrusions with a bottom angled slot.  
	U.S. Patent No. 6,626,699, fig 1 shows an upper protrusions with a bottom angled slot.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX T DEVITO whose telephone number is (571)270-7551.  The examiner can normally be reached on 10 am- 6 pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ALEX T DEVITO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855